NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YOLANDA BUMATAY MULATO and                      No.    17-15011
ZOSIMA BUMATAY MULATO,
                                                D.C. No. 3:14-cv-00884-NC
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

WELLS FARGO BANK, N.A. and WELLS
FARGO HOME MORTGAGE, a division of
Wells Fargo Bank NA,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Northern District of California
                Nathanael M. Cousins, Magistrate Judge, Presiding

                          Submitted September 4, 2018**
                            San Francisco, California

Before: BERZON and FRIEDLAND, Circuit Judges, and DOMINGUEZ,***
District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Daniel R. Dominguez, United States District Judge for
the District of Puerto Rico, sitting by designation.
      Yolanda Mulato appeals from the denial of her motion to vacate a judgment

in favor of Wells Fargo. We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we AFFIRM.

      “[M]ootness by reason of settlement does not justify vacatur of a judgment

under review.” U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 29

(1994). Here, Mulato voluntarily settled her claims against Wells Fargo. The

record makes clear that the settlement was neither “happenstance” nor unrelated to

this litigation. Her argument that the underlying judgment in favor of Wells Fargo

should be vacated is therefore foreclosed by U.S. Bancorp.

      AFFIRMED.




                                        2